 
 
I 
112th CONGRESS
1st Session
H. R. 2972 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2011 
Mr. Larsen of Washington (for himself and Mr. Higgins) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To permanently reauthorize the EB–5 Regional Center Program. 
 
 
1.Short titleThis Act may be cited as the Creating American Jobs Through Foreign Capital Investment Act.
2.Permanent reauthorization of EB–5 Regional Center ProgramSection 610 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) is amended—
(1)by striking pilot each place such term appears; and
(2)in subsection (b), by striking until September 30, 2012. 
 
